Citation Nr: 0803886	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, status 
post subarachnoid hemorrhage, to include as secondary to 
service-connected migraine headaches.

2.  Entitlement to service connection for residuals of 
bilateral pulmonary emboli, status post placement of 
Greenfield filter, to include as secondary to service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for migraine 
headaches, which has been rated 50 percent disabling, 
effective April 29, 2002.  In April 2002, the veteran filed a 
claim for service connection for residuals of a subarachnoid 
hemorrhage.  Her submission of medical records in June 2002 
was viewed as a claim of entitlement to service connection 
for residuals of bilateral pulmonary emboli, status post 
Greenfield filter placement.  Each disorder is claimed  
secondary to service-connected migraines.  A January 2004 
rating decision denied service connection for both claimed 
conditions.  

A review of the service medical records does not reveal a 
diagnosis or treatment for either disorder.  Still, an August 
1995 record indicated that the veteran was referred to the 
Naval Medical Center Neurological Clinic for a possible 
seizure disorder, and following that study the impression was 
spell of unknown etiology was provided.   Additionally, a 
December 1995 service medical record noted chronic headaches, 
and noted that after an emergency room visit the veteran had 
poor control of her hands, slurred speech, involuntary 
movements of the right leg, and consistent headaches.  

In her April 2002 claim the veteran reported recurrent 
migraine headaches, and that in February 2002, she suffered 
an intracranial bleed with residual damage on the left side 
of her brain.  A February 2002 computed tomography scan 
revealed a subarachnoid hemorrhage.    In March 2002, the 
veteran complained of chest pain, and x-rays noted 
atelectasis and/or infiltrate at the right lung base.  A 
March 2002 computed tomography scan of the chest revealed 
bilateral pulmonary emboli, small right basilar and middle 
lob infiltrates and/or atelectasis, and a small right-sided 
pleural effusion.  A March 2002 operative report reflected 
the placement of a vena cava filter.  Subsequent records 
reflect treatment for residuals of headaches, subarachnoid 
hemorrhage, and bilateral pulmonary embolism.

In an April 2007 VA Form 646, the representative noted that 
research showed migraine sufferers were more likely to have a 
stroke, and asserted that the veteran's migraines may have 
caused or contributed to her subarachnoid hemorrhage and 
associated bilateral pulmonary emboli.  The assertion that 
there is an increased risk for stoke amongst women who have 
chronic migraines is suppported in the clinical literature.  
See, e.g., the May 1999 issue of the The British Medical 
Journal.  Unfortunately, there is no medical opinion on file 
that speaks to the question of whether or not the veteran's 
service-connected migraines caused or aggravated either the 
subarachnoid hemorrhage or the bilateral pulmonary emboli, or 
if these conditions were due to other intercurrent causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  A VA 
examination with specific medical opinions should be obtained 
to resolve the issues discussed above.  

Accordingly, the case is REMANDED for the following action:
 
1.  The veteran should be afforded VA 
neurology and pulmonary examinations by 
appropriate board certified physicians.  
The claims file should be provided to the 
examiners prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  
 
After performing the examination, the 
neurologist must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the veteran showed 
signs and symptoms of a subarachnoid 
hemorrhage inservice, to include in 
August and December 1995.  Further, is it 
at least as likely as not that the 
veteran's subarachnoid hemorrhage was 
caused or aggravated by the appellant's 
history of completely prostrating 
migraines.  
 
The pulmonolgist must address whether it 
is at least as likely as not, that is, is 
there a 50/50 chance that bilateral 
pulmonary emboli were caused or 
aggravated by the veteran's service-
connected migraine headaches.  The 
examiner should further address the 
relationship, if any between the 
veteran's subarachnoid hemorrhage and her 
history of bilateral pulmonary emboli.  
 
Each examiner must provide a complete 
rationale for all opinions expressed must 
be provided.
 
2.  The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner,  the RO must 
implement corrective procedures at once.
 
3.    The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The  
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
   
4.    Thereafter, the RO should 
readjudicate the claims.  If either 
benefit is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

